     Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

            Plaintiffs,

v.                                              Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

            Defendants.
                                                /

     SECRETARY’S NOTICE OF PREFERRED METHOD FOR TRIAL

      After consulting with counsel for Plaintiffs, this Court’s Information

Technology Specialist, and a national legal services report service, counsel for the

Secretary remains concerned that a trial on an electronic platform poses several

unknowns—including potential problems with creating an adequate record.

      First, counsel for the Secretary does not know whether an electronic platform

such as Zoom can simultaneously accommodate all counsel for the parties spread

throughout the State and indeed country; witnesses spread throughout the country;

and members of the public who might be interested in attending these open court

proceedings. Second, counsel for the Secretary does not know whether this type of

electronic platform can maintain undisrupted two-way video and audio between the

Court, counsel in separate locations conducting examination, and any counsel in yet

other locations who might wish to object in real time. Third, counsel for the
      Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 2 of 6




Secretary expects that examination concerning exhibits might be difficult even after

best efforts to resolve objections beforehand. Fourth, counsel for the Secretary is

concerned about the availability of support staff to assist with any malfunctions

during an ever more restrictive COVID-19 quarantine. Fifth, counsel for the

Secretary remains concerned about possible security flaws in popular electronic

platforms like Zoom.1 The FBI seemingly shares these concerns, especially for a

platform open to the public.2

      As the Court has scheduled a hearing today to discuss trial logistics, counsel

for the Secretary propose the following alternative for the Court’s consideration:

      •      Pre-filing of direct testimony with all exhibits to be sponsored by

             a witness or via stipulation by a certain date.          Filing of

             evidentiary objections, if any, a few days afterwards. Resolution

             by the Court thereafter on the papers or on a telephonic hearing.




1
  See, e.g., Danny Hakim & Natasha Singer, New York Attorney General Looks Into
Zoom’s Privacy Practices, N.Y. Times (Mar. 30, 2020) available at
https://www.nytimes.com/2020/03/30/technology/new-york-attorney-general-
zoom-privacy.html; Chasity Maynard, SG Senate falls victim to “Zoom bombing,”
The Independent Florida Alligator (Mar. 31, 2020) available at
https://www.alligator.org/news/sg-senate-falls-victim-to-zoom-
bombing/article_ec691f20-73b5-11ea-a3d5-bfa4250caada.html.
2
  See Luke Barr, After 'Zoom bombings', other incidents, FBI warns of
videoconferencing hijacking amid coronavirus, ABC News available at
https://abcnews.go.com/US/fbi-warns-video-conference-hijacking-amid-
coronavirus-pandemic/story?id=69901757.
                                        2
      Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 3 of 6




      •      Five-minute summaries of direct testimony on the telephone;

             followed by questions by the Court, if any, under Federal Rule

             of Evidence 614; and telephonic cross-examination.

      •      Telephonic opening and closing.

This approach relies on two tested technologies: the Court’s electronic filing system

and the telephone. This approach also makes available exhibits for all parties in a

manner that avoids confusion during direct and allows for the court reporter to

accurately reflect objections in real time, if any. And this approach allows the

Court—especially as trier of fact in this bench trial—to ask questions of witnesses.

      Counsel files this proposal as a Notice so that the Court can consider the

Secretary’s concerns and proposal in written form, the Secretary can (hopefully)

streamline her presentation during the telephonic hearing scheduled for Thursday,

April 2, 2020, and the other Parties (or the Court) can allay the Secretary’s concerns

where possible.




                                          3
     Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 4 of 6




                                    Respectfully submitted:

                                    BRADLEY R. MCVAY (FBN 79034)
                                    General Counsel
                                    brad.mcvay@dos.myflorida.com
                                    ASHLEY E. DAVIS (FBN 48032)
                                    Deputy General Counsel
                                    ashley.davis@dos.myflorida.com
                                    Florida Department Of State
                                    R.A. Gray Building Suite, 100
                                    500 South Bronough Street
                                    Tallahassee, Florida 32399-0250
                                    Ph: (850) 245-6536/Fax: (850) 245-6127
                                    /s/ Mohammad O. Jazil
                                    MOHAMMAD O. JAZIL
                                    (FBN 72556)
                                    mjazil@hgslaw.com
                                    GARY V. PERKO (FBN 855898)
                                    gperko@hgslaw.com
                                    EDWARD M. WENGER
                                    (FBN 85568)
                                    ewenger@hgslaw.com
                                    Hopping Green & Sams, P.A.
                                    119 South Monroe Street, Suite 300
                                    Tallahassee, Florida 32301
                                    Ph: (850) 222-7500/ (850) 224-8551
                                    GEORGE N. MEROS, JR.
                                    (FBN 263321)
                                    george.meros@hklaw.com
                                    TARA R. PRICE (FBN 98073)
                                    tara.price@hklaw.com
                                    Holland & Knight LLP
                                    315 South Calhoun Street, Suite 600
                                    Tallahassee, Florida 32301
                                    Telephone: (850) 224-7000
                                    Facsimile: (850) 224-8832

                                    Counsel for Florida Secretary of State
Dated: April 2, 2020                Laurel M. Lee
                                    4
     Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 5 of 6




         CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

      The undersigned certifies that the foregoing complies with the size, font, and

formatting requirements of Local Rule 5.1(C), and that the foregoing complies with

the word limit specified in Local Rule 7.1(F).


                                         /s/ Mohammad O. Jazil




                                         5
      Case 4:19-cv-00300-RH-MJF Document 313 Filed 04/02/20 Page 6 of 6




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on April 2, 2020.

                                                       /s/ Mohammad O. Jazil
                                                       Attorney




                                          6
